PER CURIAM.
The appellant confessed to having oral sex with the five year old child victim. Additionally, the victim and a 16 year old witness who was present when the illegal acts were performed implicated the appellant with their testimony. Notwithstanding this overwhelming evidence, the appellant complains that the trial court erred when it allowed the mother of the victim to testify as to the victim’s hearsay statements that the appellant was “doing something with her” and other brief and childlike descriptions of the sexual acts.
First, if error exists, it was harmless error. Second, we doubt that it was error to allow the testimony under Pardo v. State, 596 So.2d 665, 667 (Fla.1992).
AFFIRMED.
GOSHORN, PETERSON and DIAMANTIS, JJ., concur.